By the Court.
The judgment below should be reversed if the Courtof Common Pleas had no jurisdiction, under our watercraft act, to entertain the action against the steamboat “R. B. Hamilton,” in which the bond sued on was taken. The question of jurisdiction in that case depends on the fact, whether or not the cause of action in the case was a maritime cause of action. Steamboat General Buell v. Long, 18 Ohio St. 521; The Scow Tuttle v. Buck, 23 Ohio St. 565.
The record before us does not disclose the nature of the cause of action against the steamboat “ R. B. Hamilton.” The presumption is in favor of the jurisdiction of the court, and must prevail, until the contrary is shown.

Judgment reversed and- cause remanded.